Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s After final Consideration Program request dated 01/28/2021, Applicant amended Claims 1, 7 and 14; canceled Claims 8 – 13, 15 – 20, 22 and 25 – 27; added Claims 28 – 38; and argued against all rejections previously set forth in the Final Office Action dated 12/28/2020.
	In light of Applicant’s amendments and remarks, all previously set forth rejections are withdrawn.

Examiner’s Comments Concerning the Recited Claims and 35 USC § 101
	Claim 1 recites “a computing system comprising one or more computer readable storage media; a processing system operatively coupled with the one or more computer readable storage media; program instructions stored on the one or more computer readable storage media that, when executed by the processing system, direct the processing system to at least…” and Claim 14 recites “an apparatus comprising: one or more computer readable storage media; program instructions stored on the one or more computer readable storage media that, when executed by a processing system, direct the processing system to at least…”
The Specification of the present invention expressly states:
“Storage system 903 may comprise any computer readable storage media readable by processing system 902 and capable of propagated signal.”(emphasis added).
See Specification – Paragraph 0076.
The examiner interprets this statement to clearly distinguish the claimed subject matter from all “transitory” media that is nonstatutory under 35 U.S.C. 101.  That is, based upon this statement, the examiner interprets the “computer-readable storage medium” to include only statutory subject matter and to exclude all “transitory” media (e.g., signals, carrier waves, etc.). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 has been entered and considered by the examiner.

Allowable Subject Matter
Claims 1 – 4, 7, 14, 21, 23, 24 and 28 – 38 are allowed.

The following is an examiner’s statement of reasons for allowance:
Based on the Broadest Reasonable Interpretation (BRI) and in light of the Specification, the Examiner finds the claimed invention as recited in Claims 1 – 4, 7, 14, 
The Prior art of record fail to teach or suggest the invention as recited in independent Claims 1, 7 and 14.
Due to at least their dependency upon Claims 1, 7 and 14; Claims 2 – 4, 21, 23, 24 and 28 – 38 are also allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0050509 – discloses an information processing apparatus arranged to add on a function in accordance with a file to be actually edited among files held by a user to allow the user to select a function to be added to an image processing application in accordance with image information of a selected image, determines a feature of an image selected from a recording medium, searches for and decides a function to be added to the application on the basis of the determined feature, and installs a program corresponding to the decided function in the information processing apparatus from outside.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL MERCADO/Primary Examiner, Art Unit 2176